Citation Nr: 1413031	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-43 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial rating in excess of 10 percent for service connected traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 70 percent for service connected TBI.

4.  Entitlement to a compensable initial rating for a left knee disability.

5.  Entitlement to a compensable initial rating for a right knee disability.

6.  Entitlement to a compensable initial rating for scars on the abdomen due to colostomy.  

7.  Entitlement to a rating in excess of 10 percent for scars on the abdomen due to colostomy.  

8.  Entitlement to a compensable initial rating for residual scar of the bilateral buttocks.  

9.  Entitlement to a rating in excess of 10 percent for residual scar of the bilateral buttocks.  


REPRESENTATION

Veteran represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to August 2009, including receipt of a Combat Action Badge and Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, which denied service connection for a right hip disability and assigned initial ratings.  Jurisdiction has been transferred to the RO in Buffalo, New York.  

The Veteran was afforded a September 2011 videoconference hearing before the undersigned.  A hearing transcript is associated with claims folder.  

The Veteran initially appointed the Military Order of the Purple Heart, Inc. as his representative.  In July 2011, he submitted a new Appointment of Individual as Claimant's Representative (VA Form 21-22a) naming Peter J. Sebekos as his representative.  He is the currently recognized representative as listed on the title page.

A review of the Virtual VA and VBMS paperless claims processing systems does not show any pertinent records.  

The record current suggests that additional development is required for every issue on appeal.  However, the current evidence of record is also sufficient to grant higher initial ratings for service connected TBI and painful scars, but not the highest possible ratings.  As the Veteran is presumed to be seeking the maximum schedular benefits and as additional development is necessary for both issues, these issues are also subject to the remand for additional development.  Hence, all of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment have been demonstrated.  

2.  The Veteran provided competent and credible reports that his two scars of the abdomen are painful.  

3.  The Veteran has provided competent and credible reports that his scar of the buttocks is painful.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for TBI have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.124a, Diagnostic Codes 8045-8100 (2013).

2.  The criteria for an initial 10 percent rating for painful scars of the abdomen due to colostomy are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7804 (2013). 

3.  The criteria for an initial 10 percent rating for a painful scar of the bilateral buttocks are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeals for higher initial ratings arise from disagreement with the initial rating following the grants of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nonetheless, letters dated in February 2009 and January 2010 apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification about how to substantiate the claims is not necessary.  

For the duty to assist, the Board is taking favorable action based upon the evidence of record.  Although the current grants are not an award of the maximum schedular ratings, the Board will readjudicate the issues after the development requested in the remand section below is completed.  Consequently, further discussion of VA's duty to assist is not necessary at this time.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability ratings, they have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(i) TBI residuals

The Veteran is service connected for TBI residuals from an in-service combat injury.  He contends a 70 percent initial rating is warranted, and the Board agrees.  As detailed below, the current evidence warrants a 70 percent rating for TBI residuals under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The issue will also be subject to additional development specified in the remand section below.  If the development does not result in a total rating or additional separate ratings that satisfy the Veteran, the Board will again review the issue with consideration to the additional evidentiary development.    

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Codes (DCs) 8045-8100, residuals of a traumatic brain injury (TBI) with headaches.  38 C.F.R. § 4.124a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Diagnostic Code 8045 continues to provide for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.   

The basis of the current grant is on moderate cognitive impairment.  As relevant, cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, which is labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled ``Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id. 

The Veteran had a March 2009 VA general medical examination.  The examiner noted that the Veteran had significant headaches two to three times per month requiring rest.  She also noted occasional dizziness, fatigue, mild memory impairment, difficulty concentrating, poor balance, and restlessness.  She recommended further neuropsychological testing.  

In December 2009, the Veteran underwent a VA TBI second level evaluation.  The examiner noted the Veteran's social and military history and his in-service blast injury.  As relevant, the Veteran reported having severe difficulty in response to symptoms of poor concentration, cannot pay attention, forgetfulness, cannot remember things; and very severe difficulty in response to symptoms of slowed thinking, difficulty getting organized, and cannot finish things.

The Veteran had a VA neuropsychological evaluation in May 2010 with pertinent clinical testing.  The examiner concluded that the Veteran had mild to moderate cognitive disability based upon clinical interview and testing.   

At the September 2011 hearing, the Veteran reported that he had difficulty remembering names and how he arrived at places.  He had to limit himself to simple occupational tasks, whereas prior to the TBI injury, he was able to handle a large amount of administrative responsibilities.

The Veteran asserts that the May 2010 neuropsychological evaluation warrants a finding of "3" for impairment in memory, attention, concentration, and executive functions.  See October 2011 Representative's Brief; 38 C.F.R. §§ 3.102, 4.7, 4.124a, DC 8045.   Resolving reasonable doubt in the Veteran's favor, the Board agrees.  The Veteran's subjective reports indicate that he has considerable memory problems from TBI.  Objective clinical testing from May 2010 corroborated his reports.  Although the May 2010 VA examiner characterized the cognitive disability as mild to moderate, the Board resolves reasonable doubt in favor of the Veteran to find moderate cognitive disability.  A "3" level of severity is assigned for cognitive impairment in memory, attention, concentration, and executive functions.  Id.  A 70 percent rating for TBI residuals is granted.  See id.

(ii)  Painful scars of the abdomen and buttocks

The Veteran is service connected for scars of the abdomen associated with colostomy and scar of the bilateral buttocks.  All scars are related to combat injuries.  The Veteran contends compensable initial ratings are warranted, and the Board agrees.  As detailed below, the current evidence warrants a separate 20 percent rating for three painful scars under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The issues will also be subject to additional development specified in the remand section below.  If the development does not result in higher initial or separate scar ratings that satisfy the Veteran, the Board will again review the issues with consideration to the additional evidentiary development.    

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

The Veteran had a March 2009 VA scar examination.  Clinical examination showed that he had a scar (abdomen scar 1) on the anterior surface of his trunk due to the colostomy.  It was 1 centimeter (cm) by 12 cm.  The examiner did not find it to be tender, deep, unstable, or productive of additional loss of function of the affected body part.  He assessed well healed surgical scar on the abdomen without residuals.  The examiner found another abdominal scar (abdomen scar 2) from the colostomy.  It was 9.5 cm by 2.5 cm.  It was not tender, but it was deep.  There was no skin ulceration or breakdown from the scar.  The examiner diagnosed scar with 0.6 cm depression, adhered to underlying tissue, with surface numbness status post colostomy with subsequent reanastomosis.  Lastly, a scar on the lower aspect of the bilateral buttock was noted.  It was measured 33 cm by 0.5 cm.  The examiner did not observe it to be tender to palpation.  However, it adhered to the underlying tissue; suggesting soft tissue damage.  The examiner diagnosed well healed buttocks scar with adherence to tissue, depression, and numbness.  

Notably, the Veteran had a May 2010 VA bowel examination.  As relevant, the examiner listed findings of a 34 cm by 4 cm scar extending horizontally across the buttocks.  She characterized the scar as deep and accompanied by numbness extending to 15 cm above and 12 cm below the scar. 

The Veteran has consistently reported that his service connected buttock and colostomy abdominal scars are painful.  See Veteran's statements from August 2010 notice of disagreement, April 2011 letter, and September 2011 hearing transcript.  Although the March 2009 examiner did not find tenderness, the Board finds the Veteran credible in his reports and will consider the scars painful for purposes of the instant analysis.  

The current evidence shows that the Veteran meets the criteria for a 10 percent rating under Diagnostic Code 7804 for the two painful scars of his abdomen.  Clinical examinations from March 2009 and May 2010 show that the Veteran has two abdominal scars.  As noted above, the Veteran has credibly reported that both of these scars are painful.  The rating criteria allows for a 10 percent rating for one or two painful scars.  Therefore, the current evidence warrants a 10 percent rating for two painful scars of the abdomen under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Similarly, the current evidence shows that the Veteran meets the criteria for a 10 percent rating for his scar of the buttocks.  The March 2009 and May 2010 examinations show that the Veteran has a single scar of the buttocks, and the Veteran credibly reports that this scar is painful.  A single painful scar is also rated as 10 percent disabling under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Entitlement to evaluations in excess of 10 percent for each scar will be addressed in the Remand section below.  The Board notes the current evidence suggest the presence of deep, nonlinear scars.  However, additional development is necessary to reconcile the March 2009 and May 2010 clinical findings of scar size and determine whether the deep scars are also linear.  A rating in excess of 10 percent and additional separate ratings for the service connected scars will again be considered after completion of further development in the Remand section below.  


ORDER

An initial rating of 70 percent for service connected TBI with headaches is granted.  

An initial rating of 10 percent for scars on the abdomen due to colostomy is granted.  

An initial rating of 10 percent for residual scar of the bilateral buttocks is granted.  


REMAND

The Board finds that additional VA TBI, orthopedic, and scar examinations are necessary.  The Veteran and his representative contend that March 2009 and May 2010 VA examinations are inadequate and that the disabilities on appeal have increased in severity since the last examinations.  Updated VA examinations and medical records are needed as detailed in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical treatment records for his service connected TBI, bilateral knee, scars, and right hip disabilities since September 2010 and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.

2.  After associating updated medical records with the claims folder, schedule the Veteran for a VA TBI examination to evaluate his service connected TBI.  The claims folder, this remand, and access to any pertinent documents in the Virtual VA/ VBMS efolders must be made available and reviewed by the examiner.  

The examiner must conduct a detailed clinical evaluation with any testing or studies deemed necessary.  The following consideration will govern the examination:

(a) The examiner must take a detailed history from the Veteran about his history of TBI symptomatology.  

(b) The examiner must determine, to the extent possible, which symptoms are associated with the Veteran's service-connected TBI residuals, and which symptoms are associated with service-connected PTSD.  If the manifestations cannot clearly be distinguished, the examiner must clearly state that fact.

(c) For manifestations attributable to a service-connected TBI, the examiner must report the severity of such TBI residuals in a manner consistent with the new schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  This includes evaluations of memory, attention, concentration, and executive functions; judgment; social interactions; orientation; motor activity; visual spatial orientation; subjective symptoms; nonbehavioral effects; communication; and consciousness.

A complete rationale for any opinion expressed should be provided.  If the examiner cannot express an opinion without resort to speculation, he or she must so state and further identify whether there is any outstanding evidence that would facilitate a non-speculative opinion.  

It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  After associating updated medical records with the claims folder, schedule the Veteran for a VA orthopedic examination to evaluate his right hip and bilateral knee disabilities.  The claims folder, this remand, and access to any pertinent documents in the Virtual VA/ VBMS efolders must be made available and reviewed by the examiner.  

The examiner must conduct all necessary testing for both knees and the right hip and related muscles, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  The examiner must also determine whether there is functional loss of either the knee or right hip manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance.  These include instances when these symptoms "flare-up" or when each knee is used repeatedly over a period of time.  

This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in either knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

For the right hip, the examiner must provide the following opinions:

 (1)  Is it at least as likely as not (50 percent probability or greater) that any current right hip disability is related to service?  Note: that the Veteran is presumed credible in his accounts of readily observable in-service injuries, combat or otherwise.  

(2)  Is it at least as likely as not (50 percent probability or greater) that any current right hip disability is secondary to a service connected shrapnel muscle injury of the buttocks or any other service-connected disability?  

(3)  If the answer to (2) is negative, is it at least as likely as not (50 percent probability or greater) that any current right hip disability is aggravated (permanently increased in severity beyond natural progression) by a service connected shrapnel muscle injury of the buttocks or any other service connected disability?  If yes, is it possible to identify the baseline severity of the right hip disability prior to aggravation?  If possible, describe that baseline as well as the additional disability due to aggravation. 

Note: for any right hip muscle injury, the precise muscle groups must be identified and an assessment of muscle injury severity in terms of "slight" "moderate" "moderately severe" and "severe" must be listed.  

A complete rationale for any opinion expressed should be provided.  If the examiner cannot express an opinion without resort to speculation, he or she must so state and further identify whether there is any outstanding evidence that would facilitate a non-speculative opinion.  

It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  After associating updated medical records with the claims folder, schedule the Veteran for a VA scar examination to evaluate his two service connected abdominal scars and buttock scar.  The claims folder, this remand, and access to any pertinent documents in the Virtual VA/ VBMS efolders must be made available and reviewed by the examiner.  

The examiner should detail the symptomatology associated with the Veteran's service-connected abdominal scars and buttocks scar.  The examiner must provide a detailed description, including but not limited to, the following: 

(a) the size of the scar and scar area in square inches or square centimeters; 

(b). whether the scar is superficial (not associated with underlying soft tissue damage); 

(c). whether the scar is deep and nonlinear (associated with underlying soft tissue damage); 

(d). whether the scar is unstable (with frequent loss of covering of skin over the scar); 

(e). whether the scar is well-healed, painful, tender, adherent, and/or ulcerated; 

(f). whether the scar causes limited motion or other limitation of function of an affected bodily part; if so, the physician should describe in detail the limitation(s), and extent and severity thereof.  If the scar does not cause limited motion or other limitation of function of an affected bodily part, the examiner should specifically so state in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner cannot express an opinion without resort to speculation, he or she must so state and further identify whether there is any outstanding evidence that would facilitate a non-speculative opinion.  

It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

5.  Ensure that the examination reports comply with the instructions in this remand.  Thereafter, undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  This should include consideration as to whether or not the scars evaluated under Diagnostic Code 7804 may be evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 if appropriate.  See 38 C.F.R. § 4.118, Code 7804, Note (3).  If a benefit sought on appeal remains denied, issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


